Citation Nr: 1045182	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a left ankle disability, and if so, whether such is 
warranted.  

2.  Entitlement to service connection for cervical spine facet 
disease.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for peripheral neuropathy.  

5.  Entitlement to service connection for a bilateral hammer toe 
disability.

3.  Entitlement to service connection for lumbar spine facet 
disease.

4.  Entitlement to service connection for residuals of a fracture 
to the left foot.  



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which reopened and denied the Veteran's service 
connection claim for a left ankle disorder, and denied service 
connection for a bilateral hammer toe disability and lumbar facet 
disease.  This matter also comes before the Board on appeal from 
an August 2006 rating decision, which denied service connection 
for residuals of a left foot fracture.  

Regardless of the RO's decision to reopen the Veteran's claim of 
entitlement to service connection for a left ankle disability, 
the Board is required to address the issue to determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001)(reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995)(VA failed to comply with its own regulations 
by ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and finally 
denied claims).  As such, the issue of whether new and material 
evidence has been submitted will be determined before the Board 
addresses the issue of service connection.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  He also 
testified during a formal RO hearing in January 2009.  
Transcripts of these proceedings have been associated with the 
claims file.  

The issue of service connection for residuals of a left foot 
fracture is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Board received an oral request from the Veteran that his appeal 
for service connection for cervical spine facet disease be 
withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the 
Board received an oral request from the Veteran that his appeal 
for service connection for residuals of pneumonia be withdrawn.

3.  Prior to the promulgation of a decision in the appeal, the 
Board received an oral request from the Veteran that his appeal 
for service connection for peripheral neuropathy be withdrawn.

4.  An unappealed August 1984 rating decision denied the claim of 
entitlement to service connection for a left ankle disability 
finding no evidence of a current diagnosis and no evidence of 
nexus.  

5.  Evidence received since the August 1984 rating decision 
raises a reasonable possibility of substantiating the claim.  

6.  The Veteran's left ankle disability is not related to a 
disease or injury in service.  

7.  The Veteran's bilateral hammer toe disability is not related 
to a disease or injury in service.

8.  The Veteran's lumbar spine facet disease is not related to a 
disease or injury in service and the preponderance of the 
evidence is against an etiological relationship (e.g. causation 
or aggravation) with a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for cervical facet disease have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for residuals of pneumonia have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal for 
service connection for peripheral neuropathy have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

4. The August 1984 rating decision that denied the claim of 
entitlement to service connection for a left ankle disability is 
final; evidence received since August 1984 in relation to this 
claim is new and material; the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 
20.1100 (2009).  

5.  The Veteran's left ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

6.  The Veteran's bilateral hammer toe disability was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

7.  The Veteran's lumbar spine facet disease was not incurred in 
or aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the veteran be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's petition to reopen 
his claim of service connection for a left ankle condition, and 
his claims of service connection for bilateral hammer toes and a 
lumbar facet disease, a letter dated in October 2004 satisfied 
the second and third elements under the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  The October 2004 letter 
provided notice of the elements of new and material evidence and 
the reasons for the prior denial.  The criteria of Kent are also 
satisfied.  See Kent, 20 Vet. App. 1.  This letter did not 
satisfy the first element; however, there is no showing that the 
Veteran has been prejudiced.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881, 877 (2007) 
rev'd on other grounds by Shinseki v. Sanders, 129 S.Ct.1696 
(2009); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based upon the statements provided by the 
Veteran and the testimony provided both at his travel board 
hearing and formal RO hearing, the Board finds that a reasonable 
person could be expect to understand what is needed to 
substantiate his claim.  

Additionally, the Board has concluded that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hammer toes and a lumbar facet disease, any questions 
as to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration records have also been 
associated with the file.  It is noted that the Veteran alleged 
in numerous statements that an orderly destroyed certain service 
treatment records evidencing a fracture to the Veteran's left 
ankle.  While the Board takes these statements into 
consideration, a review of the available service treatment 
records indicates that the Veteran's left ankle was thoroughly 
examined in August 1974 and found not to be fractured.  As such, 
the Veteran's contentions are mere speculation and there is no 
indication that the Veteran in fact fractured his ankle or that 
there are missing service treatment records.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA opinions were obtained in June 1984, December 2005, and 
February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr, 
21 Vet. App. at 312.  The Board finds that the February 2009 VA 
opinion obtained in this case is adequate for his left ankle 
disorder claim, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
VA examiner considered all of the pertinent medical evidence of 
record and the Veteran's statements, and provided a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  It is noted that the VA examiner initially 
indicated that he did not review the claims file.  However, later 
in his VCA examination report, he cites to specific in-service 
treatment records to support his medical opinion.  As such, the 
Board finds that the opinion is adequate.  

With respect to the Veteran's lumbar spine facet disease and his 
bilateral hammer toe disability, the Board acknowledges that the 
Veteran has not had a VA examination specifically for his current 
claims.  A VA examination must be provided when (1) there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence establishing 
that an event, injury or disease occurred in service; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
there is insufficient competent medical evidence on file for VA 
to make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 
38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 
1277 (Fed. Cir. 2010) (noting that the three subsections of the 
statutory provision contain different evidentiary standards--
"competent evidence," "evidence . . . indicat[ing]"," and 
"medical evidence").  The Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records show no complaints or findings related to either low back 
or foot problems, and his post-service medical records are absent 
for evidence of foot or back problems until many years after the 
Veteran's service separation.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  In 
addition, there is no indication of a causal connection between 
his post-service diagnoses pertaining to the lumbar spine facet 
disease or the bilateral hammer toe disability and an injury, 
disease, or event, if any, in service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no competent 
evidence that the appellant's disability or symptoms are 
associated with his service).  Accordingly, it is not necessary 
to obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas, 18 Vet. App. at 519.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
and opinion has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

I.	Withdrawn Claims

A substantive appeal may be withdrawn in writing or orally during 
a hearing at any time before the Board promulgates a decision.  
Withdrawal may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

During the January 2009 formal RO hearing, the Veteran, through 
his representative, indicated that the issues of service 
connection for cervical spine facet disease, residuals of 
pneumonia, and peripheral neuropathy were formally withdrawn.  

Because the Veteran has clearly indicated his wish to withdrawal 
the appeals for service connection for cervical spine facet 
disease, residuals of pneumonia, and peripheral neuropathy, there 
remain no allegations of errors of fact or law for appellate 
consideration as to these issues.  See 38 C.F.R. § 20.204 (2009).  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are therefore 
dismissed.

II.	New and Material Evidence
 
The Veteran previously filed a claim of service connection for a 
left ankle disability which was denied in an August 1984 rating 
decision, on the basis that the in-service left ankle sprain was 
acute without residuals and is unrelated to any subjective post-
service residuals.  The Veteran did not appeal this denial and 
the August 1984 decision became final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

At the time the RO issued the initial adjudication of the claim, 
the claims file contained the Veteran's service treatment records 
and a June 1984 VA examination report.  The decision provides 
that in August 1974 the Veteran sprained his left ankle for which 
he was placed in a short-leg walking cast.  The rating decision 
also indicated that this injury or any residuals were not noted 
at the Veteran's service discharge examination.  The June 1984 VA 
examination shows subjective residuals of an injury to the left 
ankle.  A June 1984 x-ray report indicates that the Veteran's 
left foot and ankle show that the Veteran's bony structures and 
joint spaces were intact.  

Since the Veteran's prior claim, he submitted numerous statements 
from himself, his mother, and a buddy who witnessed the Veteran 
get injured in-service.  The Veteran also provided testimony as 
to his in-service ankle injury and his subsequent treatment.  The 
Veteran is competent to report how he was injured and the 
continued pain and treatment he receives for his left ankle 
condition.  See Justus, 3 Vet. App. 510.  Additional service 
treatment records from the hospital in Naples, Italy were also 
associated with the claims file which showed treatment for his 
left ankle injury.  He also submitted private and VA medical 
records which indicate continued complaints of left foot and 
ankle pain.  Of particular interest is a December 2008 medical 
nexus opinion which provides that the Veteran suffers from 
bilateral polyarthalgia and degenerative joint disease of the 
left ankle and is a result of the Veteran's in-service left ankle 
injury.  

Again, the RO denied the Veteran's left ankle claim in August 
1984 because there was no evidence of a chronic left ankle 
disability and no evidence of nexus.  Since the August 1984 
rating decision, new evidence has been received which shows a 
diagnosis of polyarthalgia and degenerative joint disease of the 
left ankle.  This evidence also provides a positive nexus.  The 
evidence relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
petition to reopen the claim of service connection for a left 
ankle disability is granted.   See 38 C.F.R. § 3.156(a).

III.	Service Connection

The Veteran contends that the following disabilities resulted 
from service:  a left ankle disability, a bilateral hammertoe 
disability, and a lumbar spine facet disease, claimed as 
secondary to his left ankle disability and/or his bilateral 
hammer toe disability.  The Board will analyze the Veteran's 
lumbar spine disability claim on both direct and secondary 
service connection grounds to afford the Veteran every 
possibility for recovery.  
 
The Veteran seeks service connection for his right ear hearing 
loss.  Service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

a.	 Left Ankle Disability

Post-service medical records establish that the Veteran was 
diagnosed with polyarthalgia and degenerative joint disease of 
the left ankle.  The first element for establishing direct 
service connection has been satisfied and the Board turns to the 
issues of service incurrence and nexus.  

The Veteran's service treatment records indicate that in August 
1984 the Veteran injured his left ankle while playing basketball 
and suffered a severe left ankle sprain.  He was specifically 
diagnosed with inversion twisting injury to the left ankle.  He 
was given a short leg walking cast.  In a separate August 1984 
treatment record it was specifically provided that there was no 
fracture of the left ankle.  His March 1975 separation 
examination indicated that his lower extremities and feet were 
normal.  There was no mention of residual pain or symptoms 
related to his left ankle injury.  Post-service medical records 
provide that the Veteran has complained left foot and leg pain.  
As will be discussed below, treatment for his bilateral hammer 
toe disability started in July 1997.  VA treatment records dated 
in October 2002 also indicate complaints for generalized left leg 
pain.  However, they are silent for specific complaints or 
treatment of his left ankle until the Veteran submitted the 
December 2008 private physician letter diagnosing the Veteran 
with degenerative joint disease of the left ankle.  

The Veteran has submitted numerous statements and testified at 
both his formal RO hearing and the June 2010 travel board 
hearing, that he injured his left ankle while playing basketball 
in service.  He indicated that he was treated at a medical 
facility in Naples, Italy wherein he was put into a two full cast 
and his duties were limited.  It is from this injury, that the 
Veteran contends he suffered from left ankle pain both during and 
after service.  The Veteran is considered competent to relate how 
he was injured and his continued pain.  

The Board acknowledges these statements.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(lay 
witness capable of diagnosing dislocated shoulder).  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet 
App 303 (2007)(lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, ankle disorders, to include degenerative joint disease, 
are not capable of lay diagnosis, much less the type of condition 
that can be causally related to military service without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  As such, the Veteran is competent and 
credible to report how he was injured and his continued left 
ankle pain.  Moreover, his service treatment records corroborate 
that he injured his ankle while playing basketball in service and 
was subsequently treated.  However, he is not competent to 
provide an opinion as the etiology of his current ankle disorder.  

The Board finds that the more probative evidence of record does 
not link the Veteran's left ankle disorder to service.  In this 
regard, the December 2005 VA examiner diagnosed the Veteran with 
posttraumatic pains in his feet, bilateral posterior calcaneal 
enthesophyte, and degenerative joint disease of the feet.  There 
was no evidence of old healed fractures of the left foot.  The 
examiner noted that the Veteran denied any pains in his left 
ankle and indicated that his left ankle joint was asymptomatic.  
As such, the examiner indicated that any current ankle condition 
was not related to or a result of the August 1974 ankle injury he 
suffered in service. The examiner pointed to the service 
treatment records which evidence a left ankle sprain and the 
March 1975 separation examination where no foot or ankle problems 
were noted.  

The Veteran was afforded another VA examination in February 2009 
where the examiner noted the Veteran's surgical repair of 
bilateral hammer toes in 1996.  The examiner provided that there 
were no constitutional symptoms or incapacitating episodes of 
arthritis.  X-rays taken of the Veteran's left ankle and foot in 
August 2008 showed spurring of the distal tibia anteriorly and 
posteriorly.  The examiner noted that there was no chronic left 
ankle disability which related to his in-service left ankle 
injury.  He then opined that the Veteran's current left ankle 
disability is less likely as not caused by or a result of the 
left ankle sprain suffered in August 1974.  The examiner reasoned 
that VA neurology and podiatry notes dated from 1995 refer to 
left foot pain.  However, there is no reference in the past 14 
years of problems with or from his left ankle or his left ankle 
sprain.  The examiner pointed to the military records and 
discussion with the Veteran which provides that there has no 
residual effect of the in-service sprain to the anterior 
talofibular ligament of his left ankle.  The examiner noted that 
the pain reported was in his feet which have been diagnosed as 
bilateral hammer toes.  

In contrast, a December 2008 letter from a private physician 
indicates that the Veteran injured his left ankle while in 
service, provided that his left ankle was treated on multiple 
occasions while in service, and was also treated at VA medical 
centers and private hospitals for the same ankle condition and 
secondary issues related to his ankle.  He indicated that the 
Veteran's in-service ankle injury caused traumatic ankle 
arthritis/degenerative joint disease of the left ankle, bilateral 
patellar arthritis, chronic pain with depression/insomnia, 
decreased strength and mobility, and decreased range of motion 
due to overcompensation and abnormal gait.  

With regard to the conflicting medical opinions, the Board must 
weigh the credibility and probative value of the medical 
opinions.  In so doing, the Board may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In determining 
the weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a claims file review, as it pertains to obtaining an 
overview of a veteran's medical history, is not a requirement for 
private medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims file 
is a tool to assist in familiarity for the physician with the 
claims file.  Id.  Conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not review 
the claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  Id.  The relevant focus 
is not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Thus, when VA 
refers to facts obtained from review of the claims file as a 
basis for crediting one expert opinion over another, it is 
incumbent upon VA to point out those facts and explain why they 
were necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  

In sum, in Nieves- Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion.  The 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  See 
Hernandez-Toyens, Vet. App. 78, 81 (1990).  The Court has further 
recognized that a mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

After weighing the medical evidence, the Board finds the February 
2009 VA examiner's opinion to be more probative than the December 
2008 private medical opinion.  First, the VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records.  While the private physician need not rely on a review 
of the claims file as the basis of his opinion, there is no 
indication that the private examiner was provided an accurate 
medical history.  During the private examination, the Veteran 
indicated that he sustained a severe injury to his left ankle and 
was treated on multiple, subsequent times both during service and 
after service for his left ankle injury.  However, there is no 
indication that the private physician was made aware that service 
treatment records are negative for any complaints or treatment 
for a left ankle disorder after his initial treatment in August 
1974 or that his March 1975 separation examination report found 
his lower extremities and feet to be normal.  The private 
physician also failed to discuss or account for the years-long 
gap between the Veteran's separation from service and his 
complaints of a left ankle condition.  Further, the private 
medical opinion does not provide a thorough rationale.    

Conversely, the VA examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided a 
complete rationale for all conclusions presented, as noted in the 
discussion above.  The February 2009 VA examiner also provided a 
thorough rationale supported by the record.  His opinion is well 
reasoned, detailed, consistent with other evidence of record, and 
included an accurate depiction of the Veteran's background.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion).  As such, the Board 
attaches greater probative weight to the February 2009 VA medical 
opinion.  

It is noteworthy that the Veteran did not seek medical treatment 
for any ankle problems until over two decades after service 
discharge.  See Maxson v. West , 12 Vet. App. 453 (1999) aff'd 
250 F.3d 1330 (Fed. Cir. 2000)(service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition for 
many years after service).  Therefore, while the Veteran's lay 
statements that he is having current ankle problems including 
pain are within his competence to make, and are of some probative 
value, more probative weight is placed on the other evidence of 
record, which weighs against a finding that his left ankle 
disability was caused by his service. Therefore, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claims for service connection for a left ankle disorder.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a left ankle disorder is not warranted.

b.	 Bilateral Hammer Toe Disability

The Veteran contends that he was required to wear boots that were 
two sizes too small during his basic training.  He asserts that 
this experience caused his bilateral hammer toe disability.  The 
Veteran complains that he experienced foot pain in service and 
continues to experience such pain, especially in his left foot.  
Again, lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when a layperson is competent to 
identify the medical condition, report a contemporaneous medical 
diagnosis, or describe symptoms that support a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377.  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; 
Woehlaert, 21 Vet. App. at 462.  

The Board finds that hammer toes lend themselves to lay 
diagnosis.  However, it is not the type of condition that can be 
causally related to military service without medical expertise, 
especially a disorder that did not develop for many years 
following service separation.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is 
competent and credible to report any in-service foot pain and his 
current symptoms related to his bilateral hammer toes.  However, 
he is not competent to provide an opinion as to their etiology, 
especially because the Veteran has testified that they did not 
form until after service discharge.  
Because the Board has determined that the Veteran's lay etiologic 
opinion of his hammer toes is not competent evidence, the 
remaining question is whether the Board has a duty in this case 
to remand this claim for a medical examination with an opinion 
about the likelihood of such a connection.  Such an examination 
or opinion is necessary to make a decision on a claim if the 
evidence of record before VA, contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability, indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  See McLendon, 20 
Vet. App. at 81.  

Here, there is credible lay evidence of a current condition or 
symptom described by the Veteran, and the first McLendon element 
is satisfied.  Although the Board has explained above that the 
Veteran's own lay evidence is not competent in this case to show 
a connection or relationship between his hammer toes and service, 
the second McLendon element is a low threshold, requiring only 
that lay or medical evidence "indicates" that the disability or 
symptoms "may be associated" with service, without regard to 
the competency of the evidence.  Nevertheless, in this case, the 
record is devoid of any evidence, other than the Veteran's own 
statements, suggesting that such a link exists between his 
bilateral hammer toes and his service.   In this regard, the 
Board has reviewed all the evidence of record, including, but not 
limited to, the medical evidence, and can find no complaints, 
findings, or references to bilateral hammer toes or foot problems 
being associated with service or any service-connected 
disability.  Treatment records make no mention of foot problems 
at all, either on examination or by history or complaint provided 
by the Veteran.  Although the evidentiary standard for the second 
McLendon element is low, the Veteran's own conclusory and 
generalized statement that his service caused bilateral hammer 
toes is not sufficient in itself to meet the low evidentiary 
threshold because all Veterans could make such a statement, 
thereby eliminating "the carefully drafted statutory standards 
governing the provision of medical examinations and require[ing 
VA] to provide such examinations as a matter of course in 
virtually every veteran's disability case.  If Congress had 
intended that requirement, presumably it would have explicitly so 
provided."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 
2010).  For these reasons, the Board concludes that remand is not 
required for a medical examination and opinion about a connection 
between hammer toes and active service.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Furthermore, the Board notes that the first finding of hammer 
toes was in 1997, approximately 22 years after his service 
separation.  See Maxson, 230 F.3d at 1333. Therefore, while the 
Veteran's lay statements that he is has current foot problems, 
including pain, are within his competence to make, and are of 
some probative value, more probative weight is placed on the 
other evidence of record, which weighs against a finding that his 
left ankle disability was caused by his service. Therefore, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral hammer toe 
disability.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a bilateral hammer toe disability is not warranted. 

c.	 Lumbar Spine Facet Disease 

The Veteran asserts that he is entitled to service connection for 
his lumbar spine disability, to include as secondary to his left 
ankle disorder and/or his bilateral hammer toe disability.  
Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2008).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id.

As noted above, the Veteran's claims of service connection for 
his left ankle disorder and his bilateral hammer toes have been 
denied.  As such, even though the Veteran suffers from a current 
lumbar spine disability he in not entitled to service connection 
on a secondary basis.  

Again, to afford the Veteran every possible consideration, the 
Board will also consider direct service connection.  In order to 
establish direct service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Davidson, 581 F.3d 1313.

The Board has reviewed the Veteran's claims file to determine if 
there is any indication of a back disability in service.  The 
Veteran's service treatment records do not provide any 
complaints, treatment for, or diagnosis of a back problem.  Post-
service medical records include a December 2008 letter from a 
private physician, which indicates that his back problems were 
caused or aggravated by his left ankle disability.  During a 
February 2009 VA examination, the examiner noted that the 
Veteran's back pain was associated with his altered gate and 
provided that this altered gait was due to his hammer toes and 
not any residuals of his left ankle sprain.  There is no evidence 
that relates his back disability with service.  

Based upon the foregoing, the evidence is against the Veteran's 
claim on a direct or secondary basis.  The benefit of the doubt 
provision does not apply.  Service connection for a lumbar spine 
facet disability is not warranted.  


ORDER

The appeal for service connection for cervical spine facet 
disease is dismissed.  
 
The appeal for service connection for residuals of pneumonia is 
dismissed.
 
The appeal for service connection for peripheral neuropathy is 
dismissed.

The petition to reopen the claim of entitlement to service 
connection for a left ankle disability is granted.  

Entitlement to service connection for a left ankle disorder is 
denied.  

Entitlement to service connection for a bilateral hammer toe 
disability is denied.

Entitlement to service connection for a lumbar spine facet 
disease, to include as caused by his left ankle disability, is 
denied.


REMAND

The Veteran contends that he suffered a fracture to his left foot 
when he was assessed with a severe left ankle sprain while on 
active duty.  The Veteran's service treatment records dated in 
August 1974 specifically note that the Veteran did not suffer 
from any fracture to that area and his March 1975 separation 
examination is silent for any problems with his feet or lower 
extremities.  However, in the February 2009 VA examination 
report, the examiner indicated that there was evidence of a 
nondisplaced fracture involving the Veteran's left malleoulus.  
While it is true that the examiner did not relate this fracture 
to the Veteran's old in-service left ankle injury, he did not 
provide an explanation as to the etiology of this noted 
nondisplaced fracture.  Because the Veteran has asserted the he 
believes he suffered a left foot fracture while in service, and 
due to the post-service finding of a nondisplaced fracture, the 
Board finds that the medical evidence is not sufficient to decide 
the claim.  As such the issue must be remanded for a VA medical 
opinion.  McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to the same 
examiner who performed the February 2009 VA 
examination for a medical opinion to 
determine whether the Veteran's nondisplaced 
fracture of the left malleolus was caused or 
aggravated by service.  The examiner must 
state the medical basis of such an opinion. 

 If the same examiner who authored the 
February 2009 VA examination is unavailable, 
the opinion should be provided by a different 
examiner.  The Board does not require an 
additional personal examination of the 
Veteran unless the examiner determines that 
such an examination is necessary.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


